Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 Claim Rejoin
The elected Species, Claims 1-7, is allowable. The restriction requirement among various species, as set forth in the Office Action dated on 5/2/2022, has been reconsidered in view of the allowability of claims to the elected invention. The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of species is withdrawn. Claims 21-33, directed to the non-elected species are no longer withdrawn from consideration because the claim(s) has similar allowable limitations.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
Claims 1-7, 21-23 and 25-34 are pending.
Claims 8-20 and 24 are canceled by Applicant. 
Reasons for Allowance
Claims 1-7, 21-23 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a device/method” in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2006/0125100 A1 to Arakawa in combination of US 2008/0026564 A1 to Frohberg and US 2019/0305107 A1 to Chen) substantially teach some of following limitations:
Arakawa in combination of Frohberg and Chen discloses a method comprising:
forming a metallic feature (Arakawa’s wiring 15 in Fig. 1B); 
forming an etch stop layer (Arakawa’s etching stopper film 16) over the metallic feature (Arakawa’s 15); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Arakawa’s Fig. 1B, annotated. 
forming an implantation mask (Arakawa’s resist mask R) over the etch stop layer (Arakawa’s 16);
implanting (Arakawa’s ion implantation process described in [0052]) the metallic feature (Arakawa’s 15) with a dopant (Arakawa’s metallic material introduced to wiring 15 to form alloy layer 31), wherein the dopant (Arakawa’s metallic material) pass through a first opening (Arakawa’s opening in resist mask R) in the implantation mask (Arakawa’s R), and penetrates through the etch stop layer (Arakawa’s 16) to reach the metallic feature (Arakawa’s 15);
after the metallic feature (Arakawa’s 15) is implanted, removing the implantation mask (removing Arakawa’s R as shown in Fig. 1C); … 
forming a dielectric layer (Arakawa’s insulating film 17) over the etch stop layer (Arakawa’s 16); 
performing a first etching process to etch the dielectric layer (etch Arakawa’s insulating film 17 in Fig. 1D described in [0056]) and the etch stop layer (etching Arakawa’s stopper film 16 is etched away in Fig. 1E described in [0057]) to form a second opening (Arakawa’s connection hole 18 in Fig. 1E), wherein the second opening (Arakawa’s 18) has a first width (first width of Arakawa’s 18); 
performing a second etching process (Arakawa’s sputter etching described in [0059]) to etch the metallic feature (the alloy layer 31 in Arakawa’s wiring 15 can be completely removed described in [0060]) and to form a third opening (Arakawa’s opening in wiring 15) in the metallic feature (Arakawa’s 15), wherein the third opening (the Arakawa’s opening in wiring 15 in Fig. 1F) is joined with the second opening (Arakawa’s 18); and wherein the third opening (the Arakawa’s opening in wiring 15) has a portion having a second width (Arakawa’s second width of the opening in wiring 15 can be modified by Frohberg’s teaching: performing a first etching to form a first contact via 208 with a first width d in a second dielectric layer 204 and an etch stop layer 203 in Fig. 2a; and perform a second etching to form a cavity 220 with a second width d’ in a conductive trench 211 in Fig. 2a-2b described in [0035-0039]. The second width d’ is greater than the first width d measured in a direction parallel to a top surface of the etch stop layer 203) greater than the first width (first width of Arakawa’s 18), and wherein both of the first width (first width of Arakawa’s 18) and the second width (Arakawa’s second width of the opening in wiring 15 modified by Frohberg) are measured in a direction parallel to a top surface of the etch stop layer (of Arakawa’s 16).
filling the second opening (Arakawa’s 18) and the third opening (the Arakawa’s opening in wiring 15 modified by Frohberg) with a metallic material (Arakawa’s wiring material film 21 in Fig. 1H) to form a contact plug (Arakawa’s wiring 22 in Fig. 1I).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Frohberg’s Fig. 2b, annotated. 
However, Arakawa in combination of Frohberg and Chen does not teach the limitations of “after the implanting is performed and after the implantation mask is removed, forming a dielectric layer over the etch stop layer” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-7 and 34, they are allowed due to their dependencies of claim 1.
Regarding claim 21, Arakawa in combination of Frohberg and Chen discloses a method comprising:
forming a first dielectric layer (Arakawa’s insulating film 12 in Fig. 1A/1B);
forming a metallic feature (Arakawa’s wiring 15 in Fig. 1B);
forming an implantation mask (Arakawa’s resist mask R) comprising a first opening (Arakawa’s opening in resist mask R);
implanting (Arakawa’s ion implantation process described in [0052]) an upper portion of the metallic feature (an upper portion of the Arakawa’s 15) with a dopant having a first dopant concentration (Arakawa’s metallic material having a first concentration introduced to wiring 15 to form alloy layer 31), wherein the implantation (Arakawa’s ion implantation process) is performed through the first opening (Arakawa’s opening in resist mask R), and a lower portion of the metallic feature (an lower portion of the Arakawa’s 15) has a second dopant concentration of the dopant (Arakawa’s metallic material having a second concentration in the lower portion of the wiring 15) smaller than the first dopant concentration (Chen teaches: in an implantation process in a metal material 244-3 in Fig. 1F, dopants 274 has higher concentration in an upper portion of the metal material 244-3 than that of a lower portion of the metal material 244-3);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Chen’s Fig. 1F, annotated. 
depositing a second dielectric layer (Arakawa’s insulating film 17) over the metallic feature (Arakawa’s 15 in Fig. 1B); 
etching the metallic feature (Arakawa’s sputter etching to remove the alloy layer 31 in the wiring 15 described in [0059-0060]) through a second opening (Arakawa’s connection hole 18 in the insulating film 17 in Fig. 1E) that penetrates through the second dielectric layer (Arakawa’s insulating film 17), … and
forming a contact plug (Arakawa’s wiring 22 in Fig. 1I) comprising: 
a first portion (Arakawa’s first portion of via 23) penetrating through the second dielectric layer (Arakawa’s insulating film 17); and 
a second portion (Arakawa’s second portion of via 23 in the wiring 15) extending into the upper portion of the metallic feature (the Arakawa’s upper portion of wiring 15), wherein the second portion (Arakawa’s second portion of via 23) laterally extends beyond edges of the first portion (Frohberg’s teaching: a contact via 208 has a lower portion in a conductive filled feature 211 laterally extend beyond edges of an upper portion of the contact via 208 in Fig. 2D/2B), and the second portion (Arakawa’s second portion of via 23 in the wiring 15) has a bottom in the upper portion of the metallic feature (in the Arakawa’s upper portion of wiring 15).  
However, Arakawa in combination of Frohberg and Chen does not teach the limitations of “wherein the second opening is narrower than the first opening” as recited in claim 21. Therefore, the claim 21 is allowed.
Regarding claims 22-30, they are allowed due to their dependencies of claim 21.
Regarding claim 31, Chen in combination of Frohberg and Arakawa discloses a method comprising:
forming a source/drain region (Chen’s S/D structure 220A in Fig. 1F); 
forming a silicide region (Chen’s silicide layer 240A) over and contacting the source/drain region (Chen’s 220A); 
forming a first inter-layer dielectric (Chen’s ILD 222,226); 
forming a first contact plug (Chen’s contact plug 244A in Fig. 1G/1F) over and contacting the silicide region (Chen’s 240A), with the first contact plug being in the first inter-layer dielectric (Chen’s ILD 222,226); 
depositing an etch stop layer (Chen’s etch stop layer 260 in Fig. 1H) over and contacting the first contact plug (Chen’s 244A); 
…
depositing a second inter-layer dielectric (Chen’s IMD 262 in Fig. 1H) over and contacting the etch stop layer (Chen’s 260); 
forming a contact opening (Chen’s 264), wherein the contact opening comprises: 
a first portion (Chen’s first portion of 264) in the second inter-layer dielectric (Chen’s IMD 262); 
a second portion (Chen’s second portion of 264) in the etch stop layer (Chen’s 260), …; and 
a third portion extending into the first contact plug, wherein the third portion extends laterally beyond second edges of the second portion (Frohberg’s teaching: a cavity 220 of a contact via 208 has a lower portion into a conductive filled feature 211 laterally extend beyond edges of an upper portion of the contact via 208 in Fig. 2D/2B); and 
forming a contact plug (Chen’s via plug 276A in Fig. 1J modified by Frohberg’s 208) filling the contact opening (Chen’s 264 modified by Frohberg’s 220).  
However, Chen in combination of Frohberg and Arakawa does not teach the limitations of “implanting the etch stop layer over and an upper part of the first contact plug with a dopant, wherein the implanting is performed through an implantation mask; remove the implantation mask; after the implantation mask is removed, depositing a second inter-layer dielectric over and contacting the etch stop layer; … wherein a lower part of the second portion extends laterally beyond first edges of the first portion;” as recited in claim 31. Therefore, the claim 31 is allowed.
Regarding claims 32-33, they are allowed due to their dependencies of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898